 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          FIERCE, INC,                                     CASE NO. C18-1449-MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          FRANKLIN COVEY CO.,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge: The Court is in receipt of the parties’ Stipulated

18   Motion and Proposed Order Regarding Additional Briefing. (Dkt. No. 44.) In this filing,

19   Franklin Covey indicates that it will no longer use the www.fierceloyalty.com domain name and

20   has removed most of the remaining disputed references to Fierce Loyalty. While this filing

21   indicates that Fierce Inc. intends to withdraw its pending Motion for a Preliminary Injunction

22   such that “further briefing should be unnecessary,” it does not provide the Court with any

23   guidance with respect to the other outstanding motions, including the Motion to Dismiss (Dkt.

24


     MINUTE ORDER - 1
 1   No. 9) and the Motion for Relief From Deadline (Dkt. No. 40). To the extent that the parties

 2   intend to seek rulings on these outstanding motions, they will need to submit further briefing to

 3   advise the Court as to which claims remain and which claims have been resolved.

 4          Accordingly, the Court hereby VACATES the deadlines set forth in its Order Requesting

 5   Additional Briefing. (Dkt. No. 42.) The parties are ORDERED to file a joint statement

 6   indicating how they intend to proceed, due on March 22, 2019. The joint statement shall be

 7   limited to ten (10) pages.

 8          The clerk is ordered to provide copies of this order to all counsel.

 9          Filed March 19, 2019.

10
                                                    William M. McCool
11                                                  Clerk of Court

12                                                   s/Paula McNabb
                                                     Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
